Citation Nr: 1448373	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include right hallux rigidus and calcaneus spurs.

2.  Entitlement to service connection for a left foot disorder, to include left hallux rigidus.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the claimed foot disorders.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the claimed foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 19977 to April 1979.  Although the Veteran was discharged for service other than honorable, in a January 1980 administrative decision, the RO determined that the Veteran's discharge was not a bar to VA benefits.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO denied service connection right and left foot conditions and hallux rigidus.  

In his October 2009 notice of disagreement, the Veteran indicated that he wished to have "a hearing", without specifying the type of hearing.  However, in his January 2010 VCAA notice response, he indicated that he did not have any further evidence to provide VA.  Furthermore, the RO requested that the Veteran provide information regarding whether he was requesting a hearing of any sort with the April 2012 statement of the case.  The Veteran subsequently filed an April 2012 substantive appeal, and indicated that he did not wish to have a hearing.  Similarly, his representative filed an October 2014 informal hearing presentation, effectively indicating that the Veteran did not desire a hearing.  As such, the Board finds that the Veteran does not have an outstanding request for a hearing.

In a March 1998 rating decision, the RO denied a claim for swelling of the legs and feet (also claimed as hyperesthesia).  The Board finds that such a claim is for a separate disorder, as characterized by different symptoms, than the Veteran's current claim for "a foot condition".  (September 2008 claim).  As such, the Board will treat this matter as a separate and distinct new claim.  

As a final preliminary matter, in May 2014, the Veteran raised a new claim for service connection for posttraumatic stress disorder (PTSD).  This claim has not yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus REFERRED to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has had chronic bilateral foot disorders since service.  He contends that he had flat feet in service due to the boots he wore.  (October 2009 notice of disagreement).  He further contends that he currently has bilateral knee problems that developed secondary to his claimed feet.  (July 2009 VA examination).  He has more recently claimed that he has bilateral foot and knee disorders secondary to his service-connected low back disability.  (July 2014 statement).

Unfortunately, the July 2009 VA examination and its associated opinions were inadequate as to the current claims and a new VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Since that examination, the Veteran has raised a new theory of entitlement - that his claimed bilateral foot and knee disorders developed secondary to his service-connected back disability.  (July 2014 statement).  The VA examiner did not address that theory.  

In regards to the bilateral foot claims, the July 2009 VA examiner diagnosed the Veteran only with hallux valgus and indicated that there had been no recent X-rays.  However, an April 2009 VA X-ray report showed that the Veteran also had calcaneal spurs of the right foot.  Additionally, the VA examiner indicated that he had not examined the Veteran for pes planus, though the Veteran claims to have such a disorder.  

Furthermore, the July 2009 VA examiner referenced that the Veteran had arthritis.  However, the April 2009 X-rays report showed that there were no degenerative changes of the right foot.  Similarly, a November 2008 VA X-ray report showed no degenerative changes of the left foot.  

Moreover, the medical opinion regarding the knees was reliant on the inadequate medical opinion for the feet and provided an inadequate explanation as to how that medical opinion was reached.  Additionally, the Board notes that the right and left knee disorder claims are inextricably intertwined with the claims for service connection for the right and left foot disorders.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

As this matter is being remanded, the AOJ should obtain the most recent records of VA treatment; the last of which associated with the claims file were from April 2013.  Also, any VA medical records from prior to April 1997, and any other unassociated records, should also be associated with the claims file.  In July 2014, the Veteran reported treatment from the VA medical center (VAMC) in West Palm Beach, Florida (1980-2000); Denver, Colorado (1990-2010); and Orlando, Florida (2000-present).  He also reported treatment from the VA outpatient clinic (VAOPC) Crossroads in Orlando, Florida (2000-present).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain all unassociated VA treatment records from any relevant VAMC and VAOPC, including from (a) prior to April 1997 and (b) from April 2013 to the present.  (The Veteran has reported treatment from the VAMCs in West Palm Beach (1980-2000), Denver (1990-2010), and Orlando (2000-present), as well as, the VAOPC Crossroads in Orlando (2000-present)).  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.   After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed bilateral foot and knee disorders.  

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

      The examiner's findings should determine:
      
a)  Does the Veteran currently have a (i) RIGHT FOOT, (ii)LEFT FOOT, (iii) RIGHT KNEE, and/or (iv) LEFT KNEE DISORDER?  If so, please note EACH diagnosed disorder(s).

If possible, the VA examiner should reconcile his/her findings with those of the prior July 2009 VA examiner.  If reconciliation is not possible, he/she should explain how he/she reached his/her current diagnoses.

b)  Is it at least as likely as not that a (i) RIGHT and/or (ii) LEFT FOOT DISORDER is related to the Veteran's active service?  

The examiner should specifically consider (A) the Veteran's reports of wearing tight boots while in service and his claimed flat feet; (B) the service treatment records documenting complaints regarding the feet (including from February 1978 and January to February 1979); and (C) post-service VA medical records.  The fact that a foot disorder may not have been recorded in the service treatment records is not determinative.  

c)  Is it at least as likely as not that a (i) RIGHT and/or (ii) LEFT KNEE DISORDER is related to the Veteran's active service?  

d)  Is it at least as likely as not that the any currently diagnosed (i) RIGHT FOOT, (ii)LEFT FOOT, (iii) RIGHT KNEE, and/or (iv) LEFT KNEE arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., April 1979)?  Again, consider statements made by the Veteran in this regard.  The lack of medical records documenting his symptoms or a diagnosis is not determinative.  

e)  Is it at least as likely as not that the Veteran's service-connected low back disability caused or aggravated (permanently worsened beyond that due to the natural disease process) any (i) RIGHT FOOT, (ii)LEFT FOOT, (iii) RIGHT KNEE, and/or (iv) LEFT KNEE DISORDER?  

If the examiner finds that any (i) RIGHT FOOT, (ii) LEFT FOOT, (iii) RIGHT KNEE, and/or (iv) LEFT KNEE DISORDER was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

f)  If the examiner finds that a (i) right foot and/or (ii) left foot disorder did develop due to service or was aggravated by a service-connected disability, is it at least as likely as not that such a disorder caused or aggravated (permanently worsened beyond that due to the natural disease process) a current (i) RIGHT KNEE DISRODER and/or (ii) LEFT KNEE DISORDER?  

If the examiner finds that any (i) RIGHT KNEE and/or (ii) LEFT KNEE DISORDER was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior July 2009 VA examination of record, and any other relevant medical records.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



